Case 1:19-md-02875-RBK-JS Document 247 Filed 10/03/19 Page 1 of 2 PagelD: 2887

3

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IN RE: VALSARTAN MDL No. 2875
PRODUCTS LIABILITY LITIGATION
Civil No. 19-2875 (RBK/JS)

THIS DOCUMENT RELATES TO
ALL CASES

CASE MANAGEMENT ORDER NO. 15
PROTOCOL FOR DISMISSALS OF CERTAIN DEFENDANTS WITHOUT
PREJUDICE

WHEREAS in Case Management Order No. 3, the Court Ordered the direct filing of
complaints, and further ordered that all plaintiffs with previously filed personal injury cases must
file a Short Form Complaint within 30 days of approval of the Short Form Complaint;

WHEREAS in Case Management Order No. 9, the Court Ordered the streamlined
electronic service of various documents using the MDL Centrality System, including the Short
Form Complaint;

WHEREAS in Case Management Order No, 13, the Court approved the Short Form
Complaint and ordered that all future personal injury direct filed cases in this MDL are Ordered to
use the Short Form Complaint; and

WHEREAS the Parties have stipulated to the dismissal of certain defendants without
prejudice, as outlined in greater detail in the attached Stipulated Conditional Order of Dismissal
Without Prejudice and Commensurate Tolling of Statute of Limitations (“Stipulated Dismissal
Order”);

IT IS HEREBY ORDERED that pursuant to Case Management Order No. 13, Section II

(1.), as to each defendant that is dismissed pursuant to the Stipulated Dismissal Order, Brown

Greer is ordered to place an asterisk after the name of each dismissed defendant; and

 
Case 1:19-md-02875-RBK-JS Document 247 Filed 10/03/19 Page 2 of 2 PagelD: 2888

TPIS FURTHER ORDERED that any defendant other than those defendants specifically
identified in the Stipulated Dismissal Order who seeks a dismissal without prejudice may meet

and confer with Plaintiffs Executive Coniunittee.

a
ORDERED this 3 “tay of OcAnkesp , 2019,

 
  
 

. JOEL SCHNEIDER
TED STATES MAGISTRATE JUDGE

 

 
